DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Priority
This application discloses and claims only subject matter disclosed in prior application no. PCT/EP2017/08401 filed 12/21/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 07/14/2022 have been entered and fully considered.
Instant claims 1-2 have been amended currently.
Currently, instant claims 1-15 are pending.

Response to Arguments
Applicant's arguments/remarks filed 07/14/2022 have been fully considered but they are not persuasive. 

Applicant states and discusses on p. 5-6 of the current remarks with regards to the rejection of instant claims 1-15 under 35 USC 112(b) that, “Specifically, claim 1 has been amended to describe identifying a solvent lot during a process in an analysis system. Thus, the purpose of the method is to distinguish a particular solvent lot from other chemically identical solvent lots… However, by adding a known chemical substance to the solvent prior to processing the combination with the analysis system, the detection of the chemical substance by the mass spectrometer indicates the presence of the particular solvent lot and distinguishes it from other chemically identical solvents of different lots. Accordingly, Applicant respectfully requests withdrawal of this rejection.” 
The Examiner maintains the previous rejections. As previously stated and currently below, it is well known that the mass spectrometer detects all chemicals that pass through it and are within its limits of detection. Plus, the detection signal would represent the chemical substance and not the solvent lot, unless the signal is the result of a reaction product between the chemical substance and the solvent. It is not clear as to what is actually being detected and measured by the mass spectrometer in the claimed method. With that restated, the previous rejections are maintained.

	Applicant states and discusses on p. 6-8 of the current remarks regarding the rejection of the instant claims under 35 USC 102 that, “… Applicant notes that claim 1 as amended is directed to identifying a solvent lot (i.e. distinguishing a batch of solvent from other chemically identical batches of solvent). In contrast, Kobold is silent on the concept of solvent lots…  It appears that the Office is corresponding the compound of a liquid biological sample of Kobold to the at least one chemical substance of the instant claims and the elution solvent for the liquid chromatography of Kobold to the solvent of the instant claims. However, the compound of the liquid biological sample is unknown and what Kobold is trying to identify (see claim 8). Thus, its detection cannot be predictably associated with a particular solvent lot.”
	The Examiner disagrees. As newly stated below, Kobold et al. discloses (col. 1, line 45) choosing a mobile phase:  (encompassing “a solvent” coming from a “lot”); and further discloses (col. 2, lines 1-26) the use of different types of liquids - one or more of the polar solvents, e.g. water, methanol, acetonitrile, and tetrahydrofuran - employed as mobile phases in a discussion about multiple types of chromatography techniques (encompassing different types of “solvent lots”). The Examiner takes the position that Kobold et al. does disclose the use of different solvent lots for analyzing different types of samples via different separation techniques; see above. It is still the position of the Examiner that Kobold et al. meets the previous and newly entered claims, and that the claims are still not clear as to what is being analyzed (Solvents? Samples? A reaction product from the combination of the solvents and samples?). Until more clarity is provided, all previous rejections will be maintained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 and its corresponding dependent claims recite, “identifying the solvent lot based on a detection of a substance detection signal of the mass spectrometer representing the chemical substance.” This recitation is unclear. As per the highlighted parts, a detection signal of a mass spectrometer is produced from a chemical substance, but represents another chemical component in the form of the claimed solvent lot. This is unclear since it is well known that the mass spectrometer detects all chemicals that pass through it and are within its limits of detection. Plus, the detection signal would represent the chemical substance and not the solvent lot, unless the signal is the result of a reaction product between the chemical substance and the solvent. It is not clear as to what is actually being detected and measured by the mass spectrometer in the claimed method. The Examiner requests clarity regarding the method steps directed to producing a signal for identifying a chemical component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,815,803 B2 (Kobold et al.).
In regards to instant claims 1-3 and 8-9; Kobold et al. discloses (abstract and fig. 1-15) a novel procedure of preparing samples for analysis by way of mass spectrometry, preferably “LC-MS/MS”.  Kobold et al. recites (claims 8-11) a method of mass spectrometric analysis of a compound in a biological sample (“A method for identifying a solvent lot during the process in an analysis system …”), the method comprising the steps of:  providing a liquid biological sample comprising the compound (“adding at least one chemical substance …”); contacting the sample with an amount of magnetic particles, the particles having a hydrophobic surface (the magnetic particles reading on “a stationary phase”); incubating the sample and the particles whereby the compound is adsorbed onto the hydrophobic surface; separating the particles from the liquid sample by applying a magnetic field and removing the liquid sample; eluting the compound from the particles (processing the solvent together with the enriched chemical substance …”); fractionating the eluate by way of liquid chromatography (“enriching the chemical substance within the liquid chromatograph …” and “wherein the chemical substance is enriched on a … column …”); and analyzing the compound in a fraction obtained from the chromatography step by way of mass spectrometry (“identifying the solvent lot based on a detection … of the mass spectrometer” and “wherein the solvent lot is identified …” and “wherein the enriched chemical substance is released …”).  Kobold et al. further discloses (col. 6, paragraphs 1-2) the use of their functionalized magnetic beads for sufficient extraction and enriching low molecular weight compounds from complex sample matrices:  (further encompassing the claimed “enriching” step of the instant claims). Kobold et al. discloses (col. 1, line 45 - col. 2, line 33) the use of a mobile phase in liquid chromatography for the analysis of a solute, wherein for some types of chromatography the mobile phase can be non-polar or polar like a polar “solvent”:  (“providing a solvent …” and encompassing “identifying the solvent lot …”). Kobold et al. discloses (col. 2, line 34-41) that the quantity of analyte of interest being detected dictates the amount of signal measured - the peak area and height - by the liquid chromatogram:  (encompassing the limitations directed to “chemical substance concentration” being “below a detection level” and “detectable” by the mass spectrometer). Kobold et al. disclose (col. 1, line 45 - col. 2, line 33) the use of different mobile and stationary phases for analysis (“… configured to prevent retaining thereof …”).  Kobold et al. discloses (col. 1, line 45) choosing a mobile phase:  (encompassing “a solvent” coming from a “lot”); and further discloses (col. 2, lines 1-26) the use of different types of liquids - one or more of the polar solvents, e.g. water, methanol, acetonitrile, and tetrahydrofuran - employed as mobile phases in a discussion about multiple types of chromatography techniques (encompassing different types of “solvent lots”). 
In regards to instant claims 4-5, 7, and 11; Kobold et al. discloses (col. 1, line 45 to col. 2, line 26) that within the technology of liquid chromatography to employ different “polarities” for analyzed compounds, the mobile phase, and/or the stationary phase (the mobile and stationary phases encompassing “further comprising adding a compound of different chemical substances to the reagent …” and “further comprising generating a code by adding at least two different chemical substances …”).  Kobold et al. further discloses (col. 9, lines 19-28) magnetic polymer (“oligomers” being well-known to be a type of polymer) particles that contain paramagnetic or superparamagnetic crystals, and with a surface that can be modified chemically:  (encompassing “a mixture of isobaric oligomers …”).
In regards to instant claim 6; Kobold et al. discloses (col. 4, line 61 to col. 5, line 9) the use of magnetic particles that are surface-“derivatized” with reversed-phase ligands.
In regards to instant claim 10; Kobold et al. discloses (col. 6, paragraphs 1-2) using their invention to extract and analyze “peptides”.
In regards to instant claim 12; Kobold et al. discloses (all the “Example” sections of the reference such as col. 16, lines 4-5) using a manufacture’s handling protocol:  (“a factory made step”).  
	In regards to instant claims 13-15; Kobold et al. discloses (col. 4, line 61 to col. 5, line 9) the use of magnetic particles that are surface-derivatized with reversed-phase “ligands”.  Kobold et al. discloses (col. 11, line 45 to col. 12, line 28) that the magnetic particles can be magnetic nanoparticles or polymer particles containing magnetic pigment (encompassing “dyes”) particles.  The ligands and pigment particles that comprise the magnetic particles of Kobold et al. reads on the claimed “reagent comprising a reactant” and “chemical substance” of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/Dennis White/Primary Examiner, Art Unit 1798